COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:            01-15-01025-CV
Style:                   In the Matter of J.G., Respondent
Date motion filed*:      February 12, 2016
Type of motion:          Motion to Seal Record
Party filing motion:     Appellant
Document to be filed:    N/A

Is appeal accelerated?      Yes (juvenile certification).

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to seal the clerk’s and reporter’s records filed in this juvenile
       certification appeal is granted because they were filed without proper redactions or
       being sealed. See TEX. FAM. CODE ANN. § 58.005(a) (West Supp. 2015) (records in
       juvenile court cases are confidential); TEX. R. APP. P. 9.8(c)(1)(C), (d) (stating that, in
       juvenile court appeals, all papers submitted to court must be redacted, but original
       record may not be altered absent court order). The Clerk of this Court is ordered to
       mark the clerk’s and reporter’s records as sealed.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: February 18, 2015




November 7, 2008 Revision